Citation Nr: 1138605	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  06-20 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for scalp allergy and irritation.  

2.  Entitlement to service connection for allergic rhinitis. 

3.  Entitlement to service connection for eye allergies. 

4.  Entitlement to service connection for skin allergies. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to August 1969.  He also had subsequent periods of service in the Army Reserve from 1974 to 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In an October 2007 decision, the Board reopened the claim for service connection for scalp allergy and irritation and remanded the underlying claim of entitlement to service connection for scalp allergy and irritation, as well as the claims for service connection for allergic rhinitis, eye allergies, and skin allergies.  The claims returned to the Board in December 2009 and were again remanded for additional development. 

The Board's October 2007 decision noted that the Veteran had an extended period of active service with the Army Reserve from December 1974 to April 1976.  Further review of the Veteran's personnel records indicates that he served only 15 days of active duty during this period.  In addition, in November 1978, VA verified that the Veteran's period of service between December 1974 and April 1976 did not include any extended active duty.  Therefore, the Veteran's only period of extended active service was from November 1960 to August 1969.  

In March 2007, the Veteran testified during a hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript of that hearing is of record.

During the March 2007 hearing, the Veteran raised claims for service connection for migraine headaches and for gastroesophageal reflux disease (GERD).  These matters were referred to the RO for adjudication in the Board's October 2007 and December 2009 remands.  However, the record does not reflect that the RO has developed these claims for adjudication.  The issues of entitlement to service connection for migraine headaches and GERD have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are once again referred to the AOJ for appropriate action.  Note that there are previous final decisions denying these claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that the RO has not complied with the orders of the Board in its October 2007 and December 2009 remands.  The Veteran testified in March 2007 that he underwent treatment for the disabilities on appeal during active duty service at Bolling Air Force Base (AFB) and Fort Myer.  The Board's previous remands ordered that efforts should be made to obtain these records, to include specific requests from the National Personnel Records Center (NPRC) for the years 1967, 1968, and 1969.  The Board's December 2009 remand also ordered that the RO should contact Fort Myer directly to request the reported records.  This development was not completed; instead, the RO merely requested records from the NPRC pertaining to some of the other facilities identified by the Veteran.  

The record does not indicate that any additional attempt was made to request records from Bolling AFB or Fort Myer from the NPRC or from the facilities themselves.  Accordingly, the Board must once again remand the case to allow for the development ordered in the previous remands.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
The case is REMANDED for the following action:

1.  The RO should make three additional requests for any service treatment records from Bolling AFB pertaining to the Veteran for the years 1967, 1968, and 1969.

The RO should attempt to obtain any service treatment records pertaining to the Veteran from Fort Myer from 1966 to 1969 by contacting all appropriate facilities, including Fort Myer.  If necessary, the RO should make four separate requests, one for each year.

The Veteran served with the 1132 Field Extension Squadron, Headquarters Command, from May 1966 to 1969.

2.  Thereafter, the RO should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

	(CONTINUED ON NEXT PAGE)




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



